Dismissed and Opinion Filed October 29, 2014




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01747-CV

                                CHELSEA L. DAVIS, Appellant

                                                V.

                               MCKOOL SMITH P.C., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14215

                             MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Myers
                                Opinion by Chief Justice Wright

        Appellee has filed a motion to strike appellant’s corrected brief and to dismiss the appeal.

Our records reflect appellant’s brief was originally due May 7, 2014. On appellant’s motion, that

deadline was extended to July 7, 2014. We subsequently stayed that deadline to allow appellant,

again on her motion, to file, no later than July 11, 2014, an affidavit of indigence with the trial

court in compliance with Texas Rule of Appellate Procedure 20.1. See TEX. R. APP. P. 20.1.

Appellant asserted the affidavit was necessary because she could not afford the fee for a

supplemental clerk’s record needed for the appeal to proceed. Instead of filing the affidavit,

however, appellant tendered her brief. Accordingly, we reinstated the briefing deadlines and

ordered the brief filed.
        On August 7, 2014, we notified appellant her brief was deficient. We directed her to file

an amended brief that complied with Texas Rule of Appellate Procedure 38.1 no later than

August 18th and cautioned her that failure to comply could result in dismissal of the appeal

without further notice. See id. 38.1, 38.8(a)(1), 42.3(b),(c). That deadline was subsequently

extended twice, making her brief due September 12, 2014. When appellant had not filed the

brief by September 23, 2014, we directed her to file the brief, along with an extension motion, no

later than October 3, 2014 and cautioned her again that her appeal could be dismissed if she

failed to comply. Appellant tendered her amended brief, but no extension motion, October 6,

2014.

        Appellee asserts in support of its motion to strike brief and dismiss appeal that the brief is

still deficient and appellant has no regard for the Court’s rules and deadlines. Appellee filed its

motion October 9, 2014. More than ten days have passed, and appellant has not responded.

Because appellant has been given more than five months to file a proper brief but has failed to do

so, we grant the motion and dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




131747F.P05


                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHELSEA L. DAVIS, Appellant                        On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01747-CV        V.                       Trial Court Cause No. DC-13-14215.
                                                   Opinion delivered by Chief Justice Wright.
MCKOOL SMITH, P.C., Appellee                       Justices Lang-Miers and Myers
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee McKool Smith, P.C. recover its costs, if any, of this appeal
from appellant Chelsea L. Davis.


Judgment entered October 29, 2014.




                                             –3–